OPINION

Per Curiam:

Appellant’s opening brief was filed on September 5, 1978. Respondent sought and was granted an extension of time to November 10, 1978 in which to file its answering brief. Respondent, however, neither filed its brief when it was due, nor has it requested a further extension of time in which to do so.
Because of respondent’s dereliction, appellant has filed a motion for confession of error and summary reversal. See NRAP 31(c). In its response to the motion, respondent suggests that, in lieu of an answering brief, this court may search “the entire transcript of the proceedings below” to answer the arguments raised by appellant.
This court will not comb the record to ascertain matters which should have been set forth in respondent’s brief. See State v. Cecchettini, 45 Nev. 238, 201 P. 547 (1921). Instead, we elect to treat respondent’s failure to file its answering brief as a confession of error. Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975). Accordingly, the judgment in respondent’s favor is reversed and this case is remanded for trial on the merits.